*499ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on October 26, 1976 affirming the judgment and sentence of the Circuit Court of Dade County, Florida in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed June 8, 1978, 360 So.2d 406, and mandate now lodged in this court, quashed this courts judgment.
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on December 21, 1976 is withdrawn, the judgment of this court filed October 26, 1976, 339 So.2d 659, is vacated and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the judgment and sentence of the trial court is reversed and the case is remanded with direction to discharge the appellant.
It is so ordered.
Costs allowed shall be taxed in the trial court (Rule 3.16(b), Florida Appellate Rules).